Citation Nr: 1126045	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for depressive disorder, not otherwise specified (NOS)/adjustment disorder.

2.  Entitlement to an initial compensable rating for fracture, left big toe.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for gynecological problems.

8.  Entitlement to service connection for allergies.

9.  Entitlement to service connection for joint pain.

10.  Entitlement to service connection for dental trauma.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's step-daughter


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from October 2004, May 2006 and February 2010 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

In the October 2004 rating decision, the RO, in part, denied service connection for PTSD, a low back disability, a skin condition, headaches, gynecological problems, allergies, joint pain, depression and dental trauma.

The above rating decision also denied service connection for glaucoma.  Although the Veteran submitted a notice of disagreement for that issue, she withdrew the issue in her January 2006 substantive appeal.

In the May 2006 rating decision, the RO granted service connection for fracture, left big toe at a noncompensable evaluation.

In the February 2010 rating decision, the RO granted service connection for depressive disorder NOS/adjustment disorder at a 50 percent disability evaluation.

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO in July 2006.  Additionally, the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in March 2010.  Transcripts of the hearings have been associated with the claims file.

Of preliminary importance, because the claims for higher ratings for the Veteran's service-connected depressive disorder and fracture, left big toe involve requests for higher ratings following the grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability).  

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted that she not employable solely by reason of her claimed service-connected disabilities.  

The issues of entitlement to service connection for hypertension, an upper respiratory disorder, a colon disorder and a muscle disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial disability rating higher than 50 percent for depressive disorder, NOS/adjustment disorder, entitlement to service connection for a low back disability, a skin condition, headaches, gynecological problems, allergies, joint pains and dental trauma and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected fracture, left big toe is not productive of a moderate foot disability.

2.  The current medical evidence does not show the presence of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for fracture, left big toe are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5299-5284, 5276 (2010).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim for service connection for PTSD, the notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2004, prior to the date of the issuance of the appealed October 2004 rating decision.

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the February 2010 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the claim for an initial compensable rating for fracture, left big toe, the RO provided notice to the Veteran in July 2006 and July 2008 letters that explained what information and evidence was needed to substantiate a claim for increased ratings as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, supra.  After issuance of the July 2006 and July 2008 letters, and opportunity for the Veteran to respond, the February 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, supra, see also Prickett, supra.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's December 2005, May 2008, July 2009 and December 2009 VA examinations that were fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also of record and considered in connection with the appeal are the transcripts of the July 2006 DRO hearing and the March 2010 Board hearing and various written statements provided by the Veteran as well as by her representative, on her behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 



I.  Entitlement to an initial compensable rating for fracture, left big toe.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Factual Background and Analysis

The Veteran seeks a higher initial disability evaluation for fracture, left big toe.  In a May 2006 rating decision, the RO granted service connection for this disability and assigned a noncompensable disability rating, effective June 28, 2005 under 38 C.F.R. § 4.71, Diagnostic Code 5299-5284.  Diagnostic Code 5299 is used to identify musculoskeletal system disabilities that are not specifically listed in the Schedule, but are rated by analogy to similar disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe injury.  A 30 percent rating is warranted for a severe injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot. 

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran underwent a VA examination in December 2005.  She used no assistive device related to her feet or toes.  She used no special shoes.  She never had surgery on her left foot or toes.  She performed all activities of daily living except she needed help snapping her clothes.  She had people come by and help her with cooking as prolonged standing in the kitchen caused pain in her back and feet.  On examination, her gait was slightly abnormal as it was similar to trying to walk through water.  Inspection of the feet was normal.  However, the toes on the left were more compressed making indentations on each other more than the right foot.  The position was generally the same and in normal position.  There were no hammertoes and no deformity was noted.  The great left toe had a very slight hallux valgus slightly more than the right.  There was no abnormal callus formation or bunions noted.  Palpitation of the feet revealed alleged discomfort, especially on the big toe area on the left.  Manipulation of the feet, although causing alleged pain, did not produce any objective signs of pain.  There was no withdrawal.  Ankles were normal.  Motion of the ankles and feet were completely normal and without pain.  There was no edema or instability noted.  The line of the Achilles tendons was normal posteriorly.  Examination of the shoes revealed very slightly abnormal wear on the left sole, especially the anteromedial part of the shoes.  X-rays demonstrated no fractures or dislocations but evidence of an old healed fracture involving the distal phalanx of the left great toe.  There was no pain reported on range of motion of the ankle.  The diagnosis was residual fracture of the left great toe with slightly altered walking biomechanics and pes planus.  The examiner noted that he was unable to estimate function in a flare-up without undue speculation.  The Veteran did however deny flare-ups.  The examiner found that the Veteran was credible in regard to the pain in her feet.  He was unable to estimate the degree of this problem except which was reflected in the history.  However, the wear of the shoes did give some confirmation.

The Veteran underwent a VA examination in July 2009.  She had no evaluations or treatments for her left toe disability since her last evaluation in December 2005.  She wore shoe inserts for both feet which provided some relief.  She reported a constant aching and throbbing in her entire left big toe.  Flare-ups occurred with swelling four times a week whenever she stood more than 10 minutes or walked more than 50 yards at a time.  Flare-ups may last for up to 2 days.  She soaked her feet in warm water which provided some relief.  She was independent with all activities of daily living without adaptive equipment and was independent with ambulation without an assistive device.  She stopped working at a furniture factory in 2003 due to back and foot pain which slowed her work production due to her impaired standing tolerance.  On examination, there was mild puffiness of the dorsal aspect of both feet.  There was no instability, weakness, skin breakdown or vascular changes of either foot.  There was no unusual shoe wear noted.  There was tenderness on palpitation of the distal phalanx of the left big toe.  There were no hammertoes or toenail abnormalities.  Both longitudinal arches were slightly decreased.  Both Achilles tendons were normally aligned both on weightbearing and nonweightbearing.  There was pain on palpitation with manipulation of both Achilles tendons.  Both feet had normal alignment of the forefoot and the midfoot.  Both big toes were normally aligned.  There was minimal active dorsiflexion of the left big toe.  She could stand on her toes and heels.  Her gait was normal and unaided.  X-rays of the left foot demonstrated no acute abnormality.  The diagnosis was status post fracture, distal phalanx of the left big toe with residual weakness of the left extensor hallucis longus muscle.  The examiner noted that functional impairment could not be clearly delineated.  During a flare-up, she could have an increase in her left foot pain affecting her ability to stand and walk.  The examiner could not estimate the Veteran's gait impairment during a flare-up without speculation.

In consideration of all of the above, the Board finds that the Veteran's fracture, left big toe disability fails to demonstrate a severity level commensurate with a compensable disability rating and therefore finds that a noncompensable rating is warranted.

The Board finds that evidence of pain on use and other symptoms, in conjunction with the objective physical findings, is insufficient to establish more than a mild disability.  While the term moderate is not defined by regulation, when compared with other comparable ratings for the feet, this term must be understood to require greater difficulties than those currently experienced by the Veteran.  In this regard, the Board notes that there has been no progression of symptoms during the appeal period as the July 2009 VA examiner specifically noted that the Veteran did not receive treatment or evaluations for her left big toe since her December 2005 VA examination. 

Additionally, the Board notes that, although the Veteran's pain increases with prolonged standing and walking, the pain decreases when she soaked her feet in warm water.  She was also independent with all activities of daily living without adaptive equipment and was independent with ambulation without an assistive device.  

Although cognizant of the discomfort the Veteran experiences, competent evidence relates that symptoms are mild as the disability does not prevent her from standing or walking and simply soaking her feet helps relieve the pain.  Based on the above evidence, the Board does not find that the Veteran's fracture, left big toe symptomatology rises to a moderate or greater level, so as to warrant a compensable rating under Diagnostic Code 5284.

With consideration of the above, in accordance with the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board concludes that the competent evidence indicates the Veteran is not entitled to a compensable rating for her fracture, left big toe under Diagnostic Code 5284, as her disability picture is more characteristic of a mild fracture, left big toe disability.  

There are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors resulted in the Veteran's left big toe being limited in range of motion to the extent required for an increased rating based on limitation of motion.  DeLuca, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  While the July 2009 VA examiner noted that there was minimal active dorsiflexion of the left big toe, it was also noted that the Veteran could stand on her toes and heels and that her gait was normal and unaided.  There is also no indication that the Veteran's left toe disability is characteristic of a moderate disability as required in order to be assigned a higher rating.  Thus, such factors have already been contemplated in the currently assigned disability evaluation for the Veteran's fracture, left big toe disability.

In considering the applicability of other diagnostic codes related to the feet, the Board finds that Diagnostic Code 5030, contemplating degenerative arthritis; Diagnostic Code 5010, contemplating traumatic arthritis; Diagnostic Code 5277, contemplating weak foot; Diagnostic Code 5278, contemplating claw foot; Diagnostic Code 5279 contemplating Morton's disease; Diagnostic Code 5280, contemplating unilateral hallux valgus; Diagnostic Code 5281, contemplating severe unilateral hallux rigidus; Diagnostic Code 5282, contemplating hammer toe; or Diagnostic Code 5283, contemplating malunion or nonunion of the tarsal or metatarsal bones, are not applicable as the medical evidence of record is silent for evidence of such.  Accordingly, these Diagnostic Codes may not serve as bases for an initial compensable disability rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2010).

The Board notes that the December 2005 VA examiner diagnosed the Veteran with pes planus.  Under Diagnostic Code 5276, a noncompensable rating is assigned for flatfoot, acquired, mild; symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for flatfoot, acquired, moderate; weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated and indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

While the Veteran was diagnosed with pes planus, the Board finds that the preponderance of the evidence is against finding that the Veteran's symptoms are more than mild and assignment of an initial compensable rating under Diagnostic Code 5276 is not warranted.  The competent medical evidence does not show that the Veteran has moderate flat foot with weight-bearing line over or medical to the great toe and inward bowing of the tendo Achilles.  The December 2005 and July 2009 VA examinations each noted no abnormal weight bearing or misalignment.

The Board recognizes that the Veteran has testified and written numerous statements in which she indicates that she meets the schedular criteria for higher evaluations for her fracture, left big toe.  For instance, in her March 2007 substantive appeal, she wrote that she was seeing a foot doctor every six months for the pain in her big toe and that it was painful to walk around.  She considered her disability "severe".  Similarly, the Veteran testified at her March 2010 hearing that she had "big problems" with her left toe as she could not walk a long distance and had to sit down from walking.

Her testimony in this regard is considered credible and competent.  However, as discussed in detail above, the medical evidence does not meet the criteria for ratings higher than those which have been assigned.  Accordingly, the more probative medical evidence outweighs the Veteran's lay statements and testimony.

Simply stated, the VA examination reports which provide objective findings which may be applied to the applicable rating criteria are more probative than the general contentions of the Veteran.  VA is required to evaluate the disorder in question in light of the specific enumerated rating criteria as are set forth above, which call for competent medical evidence.  As noted above, the competent evidence relates that the Veteran's left toe symptoms are mild as the disability does not prevent her from standing or walking and simply soaking her feet helps relieve the pain.

Accordingly, a higher evaluation is not assignable based on her lay statements.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

As such, a compensable evaluation for fracture, left big toe is not warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's fracture, left big toe is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


II.  Entitlement to service connection for PTSD.

Service Connection Laws and Regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection, there must be medical or lay evidence of a current disability; medical or lay evidence of in-service occurrence or aggravation of a disease or injury; and medical or lay evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).   Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In other words, under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  The Board notes that the definition of "fear of hostile military or terrorist activity" under this amended provision tracks the stressor criteria for a PTSD diagnosis as set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), which have been adopted by VA.  See 38 C.F.R. § 4.125 (2010).

These amended provisions apply to service connection claims for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran contends that she suffers from PTSD as a result of knowing a soldier who committed suicide while serving in the Gulf War.  She also testified that the stressful circumstances of her time in the Persian Gulf contributed to her PTSD.

In September 2003, a VA clinical nurse specialist indicated that the Veteran had PTSD, major depressive disorder and prolonged grieving.

An October 2003 VA psychological treatment note reported that the Veteran had somatoform disorder and/or recurrent major depression with a marked endogenous component.

A December 2003 VA mental health provider note demonstrated a diagnosis of PTSD and major depressive disorder. 

In March 2005 the Veteran tested positive on a PTSD screen.

The Veteran underwent a VA examination in May 2008.  The diagnosis was chronic adjustment disorder and depressive disorder NOS.  The examiner determined that the Veteran did not meet the criteria for PTSD.  She had a verified stressor where a colleague killed himself during Operation Desert Storm and therefore an exposure to a traumatic situation was present.  However, she did not have full blown criteria for PTSD as no avoidance was reported, there were no hyperarousal symptoms and no exaggerated startle response symptoms.  She did have symptoms of depression.  The examiner noted that presently the Veteran did not meet the full criteria for PTSD, but PTSD was a chronic psychiatric condition and it was very likely that the Veteran could develop PTSD at a later stage.  

Considering the claim for service connection for PTSD in light of the above, the Board finds that the claim must be denied on the basis of diagnosis.

In this instance, there is both positive and negative evidence in support of the appeal.  With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.   See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Although supportive of the Veteran's claim, the Board is inclined to place less probative value on the medical conclusions proffered by the VA clinical nurse specialist in September 2003, the VA mental health provider in December 2003 and the March 2005 PTSD screen.  When considering these opinions, none of the medical professionals point to established facts when providing their diagnoses of PTSD.  They merely diagnose the Veteran with PTSD without providing any salient facts, rationale or analysis.  The Board further notes that none of the medical professionals reviewed, in detail, the Veteran's pertinent medical records or claims folders.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that the September 2003 VA clinical nurse specialist, the December 2003 VA mental health provider and the March 2005 PTSD screen assessments are not probative such that service connection can be granted.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board assigns greater weight to the May 2008 VA examination.  The May 2008 opinion is based on a thorough and detailed examination of the Veteran and the claims folders and the medical history contained therein.  Additionally, this examination was conducted by a VA psychiatrist who formulated a final diagnosis and rendered a detailed opinion.  Since this opinion was based on a detailed physical examination, a thorough interview of the Veteran, and a review of the pertinent medical history, the Board finds that the examiner applied valid medical analysis to the significant facts of this case in reaching his conclusion.  The Board therefore attaches significant probative value to this opinion.  

While the May 2008 VA examiner noted that it was very likely that the Veteran could develop PTSD at a later stage, he clearly indicated that the Veteran did not currently meet the criteria for PTSD and detailed why the criteria for a diagnosis of PTSD were not currently met.

In sum, the Veteran has asserted entitlement to service connection for PTSD, but the Board finds there is no competent diagnosis of PTSD of record at any point during the appeal period.  As the first essential criterion for a grant of service connection - medical evidence diagnosing PTSD in accordance with § 4.125(a) (i.e., DSM-IV) - has not been met, service connection for PTSD must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board will further address the statements and testimony made by the Veteran which essentially indicate that she has PTSD.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the Veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.   Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board does not doubt the credibility of the Veteran in reporting her beliefs that she now suffers from PTSD that was caused by or the result of her military service.   However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The Veteran is not competent to provide more than simple medical observations and she is certainly not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for fracture, left big toe is denied.

Entitlement to service connection for PTSD is denied.


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Regarding all of the remaining claims, the Board notes that the Veteran's claims file does not contain any service treatment records dated prior to January 1988.  As the Veteran had active service beginning in January 1978, further development is required to attempt to obtain these service treatment records.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's low back disability, service treatment records show that the September 1992 separation examination noted that the Veteran reported back pain in her central and lower back.

She has a current diagnosis of lumbago and degenerative changes of the lumbar spine.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of her claimed low back disability.  

Regarding the Veteran's skin condition, service treatment records show that the September 1992 separation examination noted that the Veteran reported having a rash that was present since 1980 which had worsened.

She has a current diagnosis of contact dermatitis and other eczema.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of her claimed skin condition.  

Additionally, as the Veteran maintains that her skin condition preexisted service, the examiner should provide an opinion as to whether any skin condition preexisted service and was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Regarding the Veteran's headaches disability, service treatment records show that the September 1992 separation examination noted that the Veteran reported headaches during her menstrual cycle.

She has a current diagnosis of migraine headaches.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of her claimed headaches disability.  

Regarding the Veteran's gynecological problems, service treatment records show that the September 1992 separation examination noted that the Veteran reported that she got dizzy and nauseous during her menstrual cycle.

She has a current diagnosis of vaginitis.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of her claimed gynecological problems.  

Regarding the Veteran's allergies disability, service treatment records show that the September 1992 separation examination noted that the Veteran reported that she experienced seasonal sinusitis and hay fever.

She has a current diagnosis of sinusitis and rhinitis.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of her claimed allergies disability.  

Regarding the Veteran's joint pain disability, service treatment records show that the September 1992 separation examination noted that the Veteran reported that she experienced pain in the chest and arm.

Additionally, in a May 2011 telephone correspondence, the Veteran informed the RO that she had been diagnosed with fibromyalgia by the Tuscaloosa, Alabama VA Medical Center (VAMC).

Therefore, it appears that additional records pertaining to the Veteran's treatment for her joint pain disability may exist.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Tuscaloosa VAMC and therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

The Veteran has a current diagnosis of generalized arthralgia and claims to have been recently diagnosed with fibromyalgia.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of her claimed joint pain disability.  

Regarding the Veteran's dental trauma claim, service treatment records show that the September 1992 separation examination noted that the Veteran reported that a right upper tooth was hurting and that she had teeth pulled in the past.

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of her claimed dental trauma.  

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, supra (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  A VA examination with specific medical opinions should be obtained to resolve the issues discussed above.

On her May 2008 VA examination, the VA examiner indicated that "a combination of chronic physical problems and her inability to get along with people will put her as unlikely to be able to hold meaningful employment".  Given the statements regarding the Veteran's inability to work possibly due to service-connected disabilities, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on her ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The Board notes that the evidentiary record does not contain any opinion that specifically addresses whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on her ability to obtain and maintain employment. 

One of the matters the Board must also address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  In essence, the following sequence is required:  There must be a decision by the RO, the Veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the Veteran, and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the February 2010 decision, the RO granted service connection for depressive disorder NOS/adjustment disorder at a 50 percent disability evaluation, effective October 16, 2003.  While the Veteran submitted a statement in March 2010 expressing disagreement with the rating assigned by that decision, it appears that no subsequent statement of the case was ever issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

It is noted that several examinations are requested below.  While requests are set out in separate paragraphs, it is possible that several of the matters may be addressed by a single examiner.  The separation of the paragraphs should not be taken as an indication that separate examinations are needed.

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, particularly those from the Tuscaloosa, Alabama VAMC.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.  

2.  The RO/AMC should make efforts to obtain the Veteran's service treatment records prior to January 1988.  The National Personnel Records Center (NPRC) should be contacted as one possible source of the records.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for VA examinations by appropriate VA physicians to evaluate the etiology of any current low back, skin, migraine headaches, gynecological, allergies, joint pain and dental trauma disabilities.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examinations, the claims folder and a copy of this remand must be made available to the examiners for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiners.  The examiners should provide a summary of the pertinent treatment records, including the Veteran's service treatment records.  Thereafter, for each claimed disability, the examiner (s) should determine whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a current low back disability, migraine headache disability, gynecological disability, allergies disability, joint pain disability and dental trauma disability that developed as a result of a verified event during active service.  

Additionally, the examiner should determine whether the Veteran has a current skin condition and whether there is at least a 50 percent probability or greater (at least as likely as not) that any such skin disability began in service or, if preexisting, was aggravated beyond natural progression therein.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

4.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the impact of the service-connected disabilities on her employability.  The claims file must be made available for review by the examiner and the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render her unable to secure and follow a substantially gainful occupation without regard to her nonservice-connected disabilities, or her age.

The examiner should provide the rationale for all opinions expressed.  

5.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to an initial disability rating higher than 50 percent for depressive disorder, NOS/adjustment disorder including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

6.  Thereafter, readjudicate the claims to include entitlement to a TDIU.  If the determinations remain unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


